date uilc internal_revenue_service number info release date cor-120956-01 the honorable donald a manzullo u s house of representatives washington d c dear mr manzullo commissioner rossotti asked me to respond to your inquiry dated date on behalf of your constituent produced the different standard mileage rates the current rates are cents per mile for business cents for medical or moving and cents for charitable purposes these optional standard mileage rates reflect the differences in what is allowed as a deduction by law for the underlying purpose or activity and were announced in revproc_2000_48 2000_49_irb_570 wants to know what legislation business_expenses sec_162 of the internal_revenue_code allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business additionally sec_167 allows a depreciation deduction for property used in a trade_or_business the expenses of owning and using an automobile for business purposes are reflected in the business standard mileage rate which takes into account depreciation or lease payments maintenance and repairs tires gasoline including all taxes thereon oil insurance and license and registration fees medical_expenses sec_213 allows a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care this includes transportation primarily for and essential to medical_care the courts have ruled that only out-of-pocket automobile expenses are deductible as medical_expenses 510_f2d_435 10th cir the medical standard mileage rate thus excludes the automobile ownership costs of depreciation or lease payments maintenance and repairs tires insurance and license and registration fees therefore the medical expense rate is lower than the business standard mileage rate moving_expenses sec_217 allows a deduction for moving_expenses paid_or_incurred during the taxable_year in which the taxpayer began working at a new principal_place_of_work this includes expenses for traveling from the former residence to the new residence as with medical transportation the allowable deduction for travel when moving excludes the ownership costs of depreciation or lease payments maintenance and repairs tires insurance and license and registration fees the moving standard mileage rate is therefore lower than the business standard mileage rate charitable expenses sec_170 allows a deduction for any charitable_contribution made during the taxable_year a charitable_contribution is defined in sec_170 as a contribution or gift to or for_the_use_of specified types of organizations the standard mileage rate for the charitable deduction for using a passenger_automobile while volunteering services to a charitable_organization is cents per mile the current rate was set by a of the taxpayer_relief_act_of_1997 and is effective for taxable years after date thus the standard mileage rates are different because the deductions allowed by law are different i hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
